DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-5, 7-12, 16-17 & 20-26 are pending and have been examined in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-10, 21 & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 6,607,432 B2 to Schaake in view of US Patent Number 4,106,587 to Nash.

A) As per Claim 1, Schaake teaches a ventilating tube (Schaake: Figure 5a), comprising: 
a body through which air is flowable in an air flow direction (Schaake: best shown in Figure 5a); 
a sound attenuating mechanism for attenuating airborne noise (Schaake: Figure 5a-5b, Items 110 & 120); 
wherein the sound attenuating mechanism is a wavelength resonator including at least one resonance chamber Schaake: Figure 5a-5b, Items 110 & 120); 
wherein, on one side, the at least one resonance chamber has an opening which opens the at least one resonance chamber into the body transversely to the air flow direction (Schaake: Figure 5a-5b, Items 110 & 120); 
wherein the body includes a wall (Schaake: Figures 5a-5b, wall that items 110 & 120 are formed into).
Schaake does not teach that wherein the wavelength resonator is structured as a separate insert and is arranged in a receiving opening disposed in the wall of the body.
However, Nash teaches a wavelength resonator is structured as a separate insert and is arranged in a receiving opening disposed in the wall of the body (Nash: best seen in Figure 2, insert fits into wall opening 18).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schaake by making the resonator separate, as taught by Nash, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Schaake with these aforementioned teachings of Nash since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the separate resonator of Nash for the integral resonator of Schaake. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 2, Schaake in view of Nash teaches that the wavelength resonator is a λ/4 resonator (Schaake: open resonators in Figures 5a-5b are quarter wave resonators).

C) As per Claim 3, Schaake in view of Nash teaches that at least one resonance chamber of the wavelength resonator is a λ/4 resonator (Schaake: open resonators in Figures 5a-5b are quarter wave resonators).

D) As per Claim 4, Schaake in view of Nash teaches that the at least one resonance chamber is cube-shaped and the opening is structured as an open side surface of the cube-shaped resonance chamber (Schaake: Figure 5a-5b, Items 110 & 120).

E) As per Claim 5, Schaake in view of Nash teaches that at least one resonance chamber includes a chamber section disposed adjacent to the opening, and wherein a cross section in the air flow direction of the chamber section corresponds to a cross section in the air flow direction of the opening (Schaake: Figure 5a-5b, Items 110 & 120, opening is same size as hole).

G) As per Claim 7, Schaake in view of Nash teaches that the at least one resonance chamber includes a plurality of resonance chambers arranged next to one another, and wherein the opening of each of the plurality of resonance chambers opens the plurality of resonance chambers into the body transversely to the air flow direction (Schaake: Figure 5a-5b, Items 110 & 120 are next to each other).

H) As per Claim 8, Schaake in view of Nash teaches that the opening of each of the plurality of resonance chambers collectively define a joint opening area (Schaake: Figure 5a-5b, Items 110 & 120, all areas combine).

I) As per Claim 9, Schaake in view of Nash teaches that the plurality of openings are aligned with one another and collectively define a joint opening area facing transversely to the air flow direction; and 
the joint opening area transitions in the air flow direction into an adjacent wall of the body in a flush manner (Schaake: Figure 5a-5b, Items 110 & 120; all areas combine for joint area that is all flush to duct wall).

J) As per Claim 10, Schaake in view of Nash teaches that that at least one of the plurality of resonance chambers has at least one of: 
a shape differing from a shape of another one of the plurality of resonance chambers; 
a volume differing from a volume of another one of the plurality of resonance chambers; 
a depth differing from a depth of another one of the plurality of resonance chambers; and 
an opening cross section differing from an opening cross section of another one of the plurality of resonance chambers (Schaake: Figure 5a-5b, Items 110 & 120).

K) As per Claim 21, Schaake in view of Nash teaches that the at least one resonance chamber includes a plurality of resonance chambers; the wavelength resonator includes a joint opening surface; and the opening of each of the plurality of resonance chambers is disposed in the joint opening surface  (Schaake: Figure 5a-5b, Items 110 & 120, all areas combine).

L) As per Claim 25, Schaake in view of Nash teaches that the at least one resonance chamber includes a plurality of resonance chambers; the plurality of resonance chambers includes a first resonance chamber and a second resonance chamber (Schaake: Figure 5a-5b, Items 110 & 120). 
Schaake in view of Nash does not explicitly teach that the opening of the first resonance chamber is triangular; and the opening of the second resonance chamber is trapezoidal.
However, Applicant has not disclosed that having specific shapes of one triangle and one trapezoidal opening solves any stated problem or is for any particular purpose. Moreover, it appears that opening shapes would perform equally well with Schaake in view of Nash. Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first opening triangular and the second opening trapezoidal of Schaake in view of Nash because the specific shapes of the openings does not appear to provide any unexpected results.


Claim(s) 11-12, 16-17, 20 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 6,607,432 B2 to Schaake in view of US Patent Number 6,450,289 B1 to Field.

A) As per Claim 11, Schaake teaches an air conditioning system for a vehicle, comprising at least one ventilating tube through which air is flowable in an air flow direction, the at least one ventilating tube including a body through which air is flowable in an air flow directions (Schaake: best shown in Figure 5a);
the sound attenuating mechanism is a wavelength resonator including at least one resonance chamber (Schaake: Figure 5a-5b, Items 110 & 120);
the at least one resonance chamber has an opening on one side which opens the at least one resonance chamber into the at least one ventilating tube transversely to the air flow direction (Schaake: Figure 5a-5b, Items 110 & 120 openings into tube);
the wavelength resonator and the at least one ventilating tube are provided as an integral, monolithic component (Schaake: Figure 5a-5b, Items 110 & 120, integrally attached); 
  the at least one resonance chamber includes a plurality of resonance chambers (Schaake: Figure 5a-5b, Items 110 & 120); and 
the opening of each of the plurality of resonance chambers opens a corresponding one of the plurality of resonance chambers into the at least one ventilating tube transversely to the air flow direction (Schaake: Figure 5a-5b, Items 110 & 120).
Schaake does not teach the ventilating tube includes a plurality of separating walls structured and arranged to define a grid; the plurality of resonance chambers are separated from one another by the plurality of separating walls and that are at least partially delimited by the plurality of separating walls.
However, Field teaches a plurality of separating walls structured and arranged to define a grid; the plurality of resonance chambers are separated from one another by the plurality of separating walls and that are at least partially delimited by the plurality of separating walls (Fields: best seen in Figure 1).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schaake by making the chambers abutting, separated by a grid of walls, as taught by Field, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Schaake with these aforementioned teachings of Field since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the arrangement of the chambers of Field for the arrangement of the chambers of Schaake. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 12, Schaake in view of Field teaches that the at least one resonance chamber includes a chamber section disposed adjacent to the opening, and wherein a cross section in the air flow direction of the chamber section corresponds to a cross section in the air flow direction of the opening (Schaake: Figure 5a-5b, Items 110 & 120, opening is same size as hole).

C) As per Claim 16, Schaake in view of Field teaches that the opening of each of the plurality of resonance chambers collectively define a joint opening area (Schaake: Figure 5a-5b, Items 110 & 120, all areas combine).

D) As per Claim 17, Schaake in view of Field teaches that at least one of the plurality of resonance chambers has at least one of: 
a shape differing from a shape of another one of the plurality of resonance chambers; 
a volume differing from a volume of another one of the plurality of resonance chambers; 
a depth differing from a depth of another one of the plurality of resonance chambers; and 
an opening cross section differing from an opening cross section of another one of the plurality of resonance chambers (Schaake: Figure 5a-5b, Items 110 & 120).

 E) As per Claim 20, Schaake teaches that a ventilating tube (Schaake: Figures 5a-5b), comprising: 
a body through which air is flowable in an air flow direction (Schaake: best shown in Figure 5a);  
a sound attenuating mechanism for attenuating airborne noise (Schaake: Figure 5a-5b, Items 110 & 120); 
wherein the sound attenuating mechanism is a wavelength resonator including a plurality of resonance chambers and a plurality of opening (Schaake: Figure 5a-5b, Items 110 & 120)s; 
wherein each of the plurality of openings is disposed on a side of an associated resonance chamber of the plurality of resonance chambers and opens the associated resonance chamber into the body transversely to the air flow direction (Schaake: Figure 5a-5b, Items 110 & 120); 
wherein the plurality of openings are aligned with one another and collectively define a joint opening area facing transversely to the air flow direction; and wherein the joint opening area transitions in the air flow direction into an adjacent wall of the body in a flush manner (Schaake: Figure 5a-5b, Items 110 & 120; all areas combine for joint area that is all flush to duct wall).
Schaake does not teach the plurality of resonance chambers are arranged next to one another in a plurality of rows and a plurality of columns.
However, Field teaches wherein the plurality of resonance chambers are arranged next to one another in a plurality of rows and a plurality of columns (Fields: best seen in Figure 1).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schaake by making the chambers abutting, separated by a grid of walls, as taught by Field, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Schaake with these aforementioned teachings of Field since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the arrangement of the chambers of Field for the arrangement of the chambers of Schaake. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

E) As per Claim 26, Schaake in view of Field teaches that each separating wall of the plurality of separating walls: extends between and separates at least two adjacent resonance chambers of the plurality of resonance chambers from one another; and at least partially delimits each of the associated at least two adjacent resonance chambers (Fields: best seen in Figure 1).


Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaake in view of Nash as applied to claim 1 or 21 above, and further in view of Field.

A) As per Claim 22, Schaake in view of Nash teaches all the limitations except that the joint opening surface of the wavelength resonator includes a curved region that defines an arc-shaped profile in a plane lying parallel to the air flow direction; and at least a subset of the plurality of resonance chambers are disposed in the curved region.
However, Field teaches the joint opening surface of the wavelength resonator includes a curved region that defines an arc-shaped profile in a plane lying parallel to the air flow direction; and at least a subset of the plurality of resonance chambers are disposed in the curved region (Field: Figure 5, curved surface with resonators).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schaake in view of Nash by making the tube curved, as taught by Field, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Schaake in view of Nash with these aforementioned teachings of Field since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the tube shape of Field for the tube shape of Schaake in view of Nash. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 23, Schaake in view of Nash teaches the at least one resonance chamber includes a plurality of resonance chambers (Schaake: Figures 5a-5b, Items 110 & 120). 
Schaake in view of Nash does not teach that the wavelength resonator includes a plurality of separating walls structured and arranged to define a grid; and each separating wall of the plurality of separating walls: extends between and separates at least two adjacent resonance chambers of the plurality of resonance chambers from one another; and at least partially delimits each of the associated at least two adjacent resonance chambers.
However, Field teaches a plurality of separating walls structured and arranged to define a grid; and each separating wall of the plurality of separating walls: extends between and separates at least two adjacent resonance chambers of the plurality of resonance chambers from one another; and at least partially delimits each of the associated at least two adjacent resonance chambers (Fields: best seen in Figure 1).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schaake by making the chambers abutting, separated by a grid of walls, as taught by Field, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Schaake with these aforementioned teachings of Field since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the arrangement of the chambers of Field for the arrangement of the chambers of Schaake. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaake in view of Nash and Field as applied to claim 23 above, and further in view of US Patent Number 8,342,922 B2 to Deneau.

A) As per Claim 24, Schaake in view of Nash and Field teaches all the limitations except that the wavelength resonator further includes a curved surface that delimits a closed end of a resonance chamber of the plurality of resonance chambers; and the closed end of the resonance chamber is disposed opposite the opening of the resonance chamber.
However, Deneau teaches a wavelength resonator further includes a curved surface that delimits a closed end of a resonance chamber of the plurality of resonance chambers; and the closed end of the resonance chamber is disposed opposite the opening of the resonance chamber (Deneau: back of Item 70 is curved to form resonators).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schaake in view of Nash and Field by making the chambers abutting, separated by a grid of walls, as taught by Deneau, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Schaake in view of Nash and Field with these aforementioned teachings of Deneau since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the curved shape of the chambers of Deneau for the straight shape of the chambers of Schaake in view of Nash and Field. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-12, 16-17 & 20-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762